Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Objection is made to claims 2, 4, and 7.  With respect to claim 2, the language, … materials is ….” Is improper.  With respect to claims 4 and 7, the Markush group species should not be recited in the alternative; since groups have been specified, the “or” should be “and”.
3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, it is unclear what quantitatively constitutes a long chain, with respect to the linear long chain organic compound or fatty acids (claim 6).  The examiner has reviewed the specification and finds no definitive language explaining exactly how long the chain must be in order for it to constitute a long chain organic compound of fatty acid.
	Secondly, with respect to claim 1, the language, “at least 10oC lower than the lower temperature boiling of the emulsion components”, is ambiguous to such ab extent that the language cannot be clearly understood.  It is unclear how to interpret “the lower temperature boiling of the emulsion components”; it is unclear if the language refers to the lowest boiling point of one of the components.  Clarification is required as to exactly what limitation is intended.

	Fourthly, with respect to claim 1, it is unclear which solvent is being evaporated since two solvents are specified.
	Fifthly, with respect to claims 3 and 15, the basis of the weight percent contents has not been specified; it is unclear if the weight percent contents are based solely on the specified components or some other entity.
	Sixthly, with respect to claims 4 and 15, the language, “the inert hydrophobic polymer”, lacks antecedent basis.
	Seventhly, with respect to claim 6, the word, “alkoxes”, is not understood.  Furthermore, it is unclear what exactly constitutes “various” fatty alcohols.
	Eighthly, with respect to claim 15, it is unclear to which solvent is being referred, since two solvents are specified within claim 1.  Furthermore, though statements of intended use fail to carry patentable weight, it is unclear exactly what is meant by “for use in the method of claim 1”; it is unclear how this language is to be interpreted in view of the process steps of claim 1.
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 6, since claim 5 does not allow for epoxy functional groups, the epoxy terminated compounds are not further limiting.  Regarding claim 7, since claim 6 specifies linear alkanes with diverse halogen terminations, the language requires the alkane to contain multiple different halogen groups; however, the compounds of claim 7 fail to meet this requirement; accordingly, they are not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderhoff et al. (US 4,177,177).
	Vanderhoff et al. disclose a composition comprising an epoxy resin, meeting applicants’ claimed hydrophobic polymer; cetyl alcohol, meeting applicants’ linear long chain organic compound; and solvent and water components, meeting applicants’ solvent, wherein the respective components are present in amounts that meet .
8.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765